                       United States Bankruptcy Appellate Panel
                                     For The Eighth Circuit
                                     Thomas F. Eagleton U.S. Courthouse
                                      111 South 10th Street, 24th Floor
                                   St. Louis, Missouri 63102
Michael E. Gans                                                              VOICE (314) 244-2430
 Panel Clerk                                                                 www.ca8.uscourts.gov



                                                           June 01, 2020



Mr. Bradley Richard Kruse                                  Charles M. Thomson
BROWN & WINICK                                             LAW OFFICE OF CHARLES M.
Suite 2000, Ruan Center                                    THOMSON
666 Grand Avenue                                           Suite 300
Des Moines, IA 50309-2510                                  1110 N. Grand Avenue
                                                           Charles City, IA 50616


       RE: 20-6012 Cornice & Rose International v. Charles L. Smith, et al
           20-6013 Charles M. Thomson, et al v. Charles L. Smith, et al

Dear Counsel:

       We have received certified copies of the notices of appeal and docket entries from the
Clerk of the United States Bankruptcy Court. In accordance with the Federal Rules of
Bankruptcy Procedure and the Local Rules of the United States Bankruptcy Appellate Panel for
the Eighth Circuit, these appeals have today been assigned the docket numbers indicated.

         On June 1, 2007, the Eighth Circuit implemented the appellate version of CM/ECF.
Electronic filing is now mandatory for attorneys. In order to become an authorized Eighth Circuit
filer, you must register with the PACER Service Center at:
         https://www.pacer.gov/psco/cgi-bin/cmecf/ea-regform.pl.

       Counsel in the case must supply the clerk with an Appearance Form. Counsel may
download or fill out an Appearance Form by going to our web site, clicking on "Bankruptcy
Appellate Panel" from the menu on the left, then clicking on "Panel Forms". The Panel's Local
Rules and Internal Operating Procedures may also be downloaded from our website, which may
be found at: http://www.ca8.uscourts.gov.

        These appeals have been consolidated for briefing and submission to the court. A
briefing schedule has been issued in these cases and is being sent by separate transmission.

                                                           Michael E. Gans
                                                           Panel Clerk




   Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 1 of 32
   Appellate Case: 20-6013 Page: 1 Date Filed: 06/01/2020 Entry ID: 4918914
Page Two
20-6012 and 20-6013

CAH

cc:     Ms. Monica Lynn Clark
        Mr. Larry Eide
        Ms. Jean L. Hekel
        Mr. Eric W. Lam
        Mr. Eric J. Langston
        Mr. Randall E. Nielsen
        Mr. Charles L. Smith
        Mr. James L. Snyder

              Bankruptcy Court Case Number(s): 19-00507




      Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 2 of 32
      Appellate Case: 20-6013 Page: 2 Date Filed: 06/01/2020 Entry ID: 4918914
June 01, 2020

CAH

20-6012   Cornice & Rose International v. Charles L. Smith, et al


Ms. Monica Lynn Clark                           FOR INFORMATION ONLY:
DORSEY & WHITNEY
Suite 1500                                      Mr. James L. Snyder
50 S. Sixth Street                              U.S. TRUSTEE'S OFFICE
Minneapolis, MN 55402-1498                      Region 12 District of Minnesota
                                                1015 U.S. Courthouse
Mr. Larry Eide and                              300 S. Fourth Street
   Mr. Randall E. Nielsen                       Minneapolis, MN 55402-0000
PAPPAJOHN & SHRIVER
Suite 800                                       Ms. Jean L. Hekel
103 E. State Street                             U.S. BANKRUPTCY COURT,
P.O. Box 1588                                   NORTHERN IOWA
Mason City, IA 50401-0000                       P.O. Box 74890
                                                Cedar Rapids, IA 52407-0000
Mr. Bradley Richard Kruse
BROWN & WINICK
Suite 2000, Ruan Center
666 Grand Avenue
Des Moines, IA 50309-2510

Mr. Eric W. Lam and
   Mr. Eric J. Langston
SIMMONS & PERRINE
1200 Firstar Bank Building
115 Third Street, S.E.
Cedar Rapids, IA 52401-1266

Mr. Charles L. Smith
TELPNER & PETERSON
25 Main Place
P.O. Box 248
Council Bluffs, IA 51502-0248

Charles M. Thomson
LAW OFFICE OF CHARLES M.
THOMSON
Suite 300
1110 N. Grand Avenue
Charles City, IA 50616




   Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 3 of 32
   Appellate Case: 20-6013 Page: 1 Date Filed: 06/01/2020 Entry ID: 4918914
June 01, 2020

Bankruptcy Court Case Number(s): 19-00507

Caption For Case Number: 20-6012

In re: McQuillen Place Company, LLC, also known as Classic Cleaners, also known as Classic
Cleaners of Charles City

               Debtor

------------------------------

Cornice & Rose International, Inc.

               Creditor - Appellant

v.

Charles L. Smith

               Trustee - Appellee

First Security Bank & Trust Co.; Four Keys, LLC; City of Charles City, Iowa

               Creditors - Appellees



Caption For Case Number: 20-6013

In re: McQuillen Place Company, LLC, also known as Classic Cleaners, also known as Classic
Cleaners of Charles City

               Debtor

------------------------------

Charles M. Thomson; James A. Gray

               Creditors - Appellants

v.

Charles L. Smith

               Trustee - Appellee

First Security Bank & Trust Co.; Four Keys, LLC; City of Charles City, Iowa

               Creditors - Appellees

     Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 4 of 32
     Appellate Case: 20-6013 Page: 1 Date Filed: 06/01/2020 Entry ID: 4918914
 Case 19-00507               Doc 154         Filed 04/09/20 Entered 04/09/20 13:35:15   Desc Main
                                             Document      Page 1 of 13



                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF IOWA

IN RE:
                                                                      Chapter 7
McQuillen Place Company, LLC                                          #19 507

                    Debtor.
-------------------------------------------------------------------
                         ORDER AUTHORIZING APPROVING SALE
                   PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE
                           AND PROVIDING RELATED RELIEF

         Upon the Motion of Trustee Charles L. Smith in this Chapter 7 case for entry of an

order pursuant to section 363 of Title 11, United States Code (the “Bankruptcy Code”) and

Rule 2002 and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

approving (a) the proposed sale by the Trustee to First Security Bank & Trust Company

(together with its permitted assigns, the “Purchaser”) pursuant to a Purchase Agreement

(“Agreement”) appended to the Motion of certain real estate (as described more fully in the

Agreement, the “Land,” the “Improvements,” and the “Appurtenant Rights”) and personal

property (as described more fully in the Agreement, the “Personal Property” and, together

with the Land, Improvements, and Appurtenant Rights, the “Property”) and (b) the

transactions (“Transactions”) contemplated in the Agreement; and the Trustee having

provided adequate and timely notice to all creditors and parties in interest of the Motion, it

appearing that the Purchaser submitted the highest and best offer to purchase the Property;

and a Sale Hearing having been held on April 8, 2020; and based upon the record of the Sale

Hearing and the facts set forth in the Motion as affirmed by the Trustee’s Affidavit; and it

appearing that due, good, sufficient and timely notice of the relief sought and granted in this

order has been given and that no other or further notice need be given; at which time all




                                    1
    Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 5 of 32
    Appellate Case: 20-6013 Page: 1 Date Filed: 06/01/2020 Entry ID: 4918934
  Case 19-00507             Doc 154        Filed 04/09/20 Entered 04/09/20 13:35:15                          Desc Main
                                           Document      Page 2 of 13



interested parties were offered an opportunity to be heard with respect to the Motion; and the

Court having had an opportunity to consider all responses and objections to the Motion; and

it appearing that the relief requested in the Motion is in the best interests of this Estate, its

creditors and other parties-in-interest; and after due deliberation and good cause appearing

therefor;

               THE COURT HEREBY MAKES THE FOLLOWING FINDINGS:1

          A.       Jurisdiction and Venue. This Court has jurisdiction to consider this Motion

under 28 U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue

of these cases and this Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409.

          B.       Statutory Predicates. The statutory predicates for the relief sought in the Motion

are Bankruptcy Code sections 105 and 363 and Bankruptcy Rules 2002 and 6004.

          C.       Notice. As evidenced by the certificates of service filed with this Court and

based upon the representations of counsel at the Sale Hearing: (i) due, proper, timely,

adequate and sufficient notice of the Motion and of the Sale Hearing and the transactions

contemplated by the Agreement and this Order (the “Transactions”), has been provided in

accordance with Bankruptcy Code and Bankruptcy Rules; (ii) it appearing that no other or

further notice need be provided; (iii) such notice was and is good, sufficient and appropriate

under the circumstances; and (iv) no other or further notice of the Motion or the Sale

Hearing or the Transactions, is or shall be required.

          D.       Opportunity to Object. A reasonable opportunity to object and to be heard

with respect to the Motion and the relief requested therein has been given, in light of the

circumstances, to all interested persons and entities, including the following: (a) the U.S.

1
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of fact when
appropriate. See Bankruptcy Rule 7052.


                                     2
     Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 6 of 32
     Appellate Case: 20-6013 Page: 2 Date Filed: 06/01/2020 Entry ID: 4918934
 Case 19-00507        Doc 154     Filed 04/09/20 Entered 04/09/20 13:35:15             Desc Main
                                  Document      Page 3 of 13



Trustee; (b) all creditors of the Debtors, including all parties known to be asserting a lien or

claim on the Property; (c) all entities known to have expressed an interest in acquiring the

Property; (d) the Iowa State and United States taxing authorities; (e) the Purchaser and its

counsel; and (f) all other parties who have filed notices of appearance and demands for

service of papers in this case under Bankruptcy Rule 2002 as of the date of filing the Motion.

All objections to the sale of the Property are overruled or resolved by this Order.

        E.     Sale in Best Interests. Good and sufficient reasons for approval of the

Agreement and the Transactions exist, as described in the Motion, and the relief requested in

the Motion is in the best interests of the estate, its creditors and other parties in interest.

        F.     Business Justification. The Trustee has demonstrated both (i) good, sufficient

and sound business purposes and justifications and (ii) compelling circumstances for the

Transactions other than in the ordinary course of business under Bankruptcy Code section

363(b) in that, among other things, the immediate consummation of the Transactions with

the Purchaser is necessary and appropriate to maximize the value of the estate. Entry of an

order approving the Agreement and all the provisions thereof is a necessary condition

precedent to the Purchaser consummating the Transactions.

        G.     Arm’s-Length Sale. The Agreement was negotiated, proposed and entered

into by the Debtor and the Purchaser without collusion, in good faith, and from arms-length

bargaining positions. The Purchaser is not an “insider” of the Debtor, as that term is defined

in Bankruptcy Code section 101(31). The record is devoid of any evidence the Debtor or the

Purchaser has engaged in any conduct that would cause or permit the Agreement to be

avoided under Bankruptcy Code section 363(n). Specifically, the Purchaser has not acted in a

collusive manner with any person and the purchase price was not controlled by any



                                    3
    Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 7 of 32
    Appellate Case: 20-6013 Page: 3 Date Filed: 06/01/2020 Entry ID: 4918934
 Case 19-00507        Doc 154      Filed 04/09/20 Entered 04/09/20 13:35:15              Desc Main
                                   Document      Page 4 of 13



agreement among bidders.

        H.      Good Faith Purchaser. The Purchaser is a good faith purchaser of the

Property within the meaning of Bankruptcy Code section 363(m) and is therefore entitled to

all of the protections afforded thereby. The Purchaser has proceeded in good faith in all

respects in connection with this proceeding in that, inter alia, the Purchaser agreed to subject

its bid to at least one other competing bid, and all payments to be made by the Purchaser and

other agreements or arrangements entered into by the Purchaser in connection with the

Transactions have been sufficiently disclosed.

        I.      Highest and Best Offer. The Trustee has considered at least one other bid and

the opportunity to submit bids was given to other interested parties to make a higher and

better offer for the Property. The Agreement constitutes the highest and best offer for the

Property and will provide a greater recovery for the Debtor’s estate than would be provided

by any other available alternative. The Trustee’s determination that the Agreement

constitutes the highest and best offer for the Property constitutes a valid and sound exercise

of the Trustee’s business judgment.

        J.      Consideration. The consideration to be paid by the Purchaser constitutes

reasonably equivalent value or fair consideration. No other person or entity or group of

entities, other than the Purchaser, has offered to purchase the Property for an amount that

would give significantly better and greater economic value to the estate. Approval of the

Motion and the Agreement and the consummation of the Transactions contemplated thereby

are in the best interests of the estate, its creditors, and all other parties in interest.

        K.      Free and Clear. The Debtor is either the sole and lawful owner of the

Property or there is a bona fide dispute as to ownership. The transfer of the Property to the



                                    4
    Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 8 of 32
    Appellate Case: 20-6013 Page: 4 Date Filed: 06/01/2020 Entry ID: 4918934
 Case 19-00507         Doc 154    Filed 04/09/20 Entered 04/09/20 13:35:15            Desc Main
                                  Document      Page 5 of 13



Purchaser under the Agreement will be a legal, valid, and effective transfer of the

Property, and, except as otherwise provided herein, vests or will vest the Purchaser with

all right, title, and interest of the Debtor to the Property free and clear of all liens, claims,

encumbrances, obligations, liabilities, contractual commitments or interests of any kind or

nature whatsoever (collectively, the “Interests”). For the avoidance of doubt, other than

the sum of $150,000 (from the sale of the Land, Improvements and Appurtenant Rights)

to be released to the Trustee pursuant to the Agreement, all Interests shall attach to the

proceeds ultimately attributable to the property against or in which such Interests are

asserted, subject to the terms of such Interests, with the same validity, force and effect, and

in the same order of priority, which such Interests now have against the Property or their

proceeds. For the avoidance of doubt, any and all lien, interest, or rights asserted against

the Land, Improvements and Appurtenant Rights will only attach to the amount

attributable to the sale of the Land, Improvements and Appurtenant Rights (viz.

$1,075,000 - $150,000 = $925,000) and any and all lien, interest, or rights asserted against

the Personal Property will attach to the $25,000 attributable to the sale of the Personal

Property sale.

        L.       The Purchaser will not consummate the Transactions unless the Agreement

specifically provides, and the Bankruptcy Court specifically orders, that none of the

Purchaser or its affiliates, members or shareholders or the Property will have any liability

whatsoever with respect to or be required to satisfy in any manner, whether at law or in

equity, whether by payment, setoff or otherwise, directly or indirectly, any encumbrance.

        M.       The Debtor may sell the Property free and clear of any Interests of any kind or

nature whatsoever because the standards set forth in section 363(f) or 363(b) of the



                                    5
    Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 9 of 32
    Appellate Case: 20-6013 Page: 5 Date Filed: 06/01/2020 Entry ID: 4918934
 Case 19-00507        Doc 154     Filed 04/09/20 Entered 04/09/20 13:35:15          Desc Main
                                  Document      Page 6 of 13



Bankruptcy Code have been satisfied. Each entity with an Interest in the Property to be

transferred on the Closing Date: (i) has, subject to the terms and conditions of this Order,

consented to the Transactions or is deemed to have consented to the Transactions or (ii)

otherwise falls within the provisions of section 363(f)(4) of the Bankruptcy Code. Those

holders of Interests who did not object to the Motion are deemed, subject to the terms of this

Order, to have consented pursuant to Bankruptcy Code section 363(f)(2). All holders of

Interests are adequately protected by having their Interests attach to the proceeds ultimately

attributable to the property against or in which such Interests are asserted, subject to the

terms of such Interests, with the same validity, force and effect, and in the same order of

priority, which such Interests now have against the Property or their proceeds.

        N.     Not a Successor. The Purchaser (a) is not a successor to the Debtor, (b) has

not, de facto or otherwise, merged with or into the Debtor, (c) is not a continuation or

substantial continuation of the Debtor or any enterprise of the Debtor, and (d) is not holding

itself out to the public as a continuation of the Debtor. The transfer of the Property to the

Purchaser does not and will not subject the Purchaser to any liability whatsoever with

respect to the operation of the Debtor’s business before the Closing Date or by reason of such

transfer under the laws of the United States, any state, territory, or possession thereof, or the

District of Columbia, based, in whole or in part, directly or indirectly, on any theory of law

or equity, including, without limitation, any theory of equitable law, including, without

limitation, any theory of antitrust or successor or transferee liability.

        O.     Prompt Consummation. The Transactions must be approved and

consummated promptly in order to preserve the Property, to maximize the value of the

Debtor’s estate and to minimize the claims against the estate. Time is of the essence in



                                   6
   Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 10 of 32
   Appellate Case: 20-6013 Page: 6 Date Filed: 06/01/2020 Entry ID: 4918934
 Case 19-00507       Doc 154    Filed 04/09/20 Entered 04/09/20 13:35:15          Desc Main
                                Document      Page 7 of 13



consummating the Transactions.

       NOW, THEREFORE, IT IS ORDERED THAT:

               1.    Motion is Granted. The Motion and the relief requested therein is

GRANTED and APPROVED, as set forth herein.

               2.    Objections Overruled. Any objections to the entry of this Order or the

relief granted herein and requested in the Motion that have not been withdrawn, waived, or

settled, or not otherwise resolved pursuant to the terms hereof, if any, hereby are denied and

overruled on the merits with prejudice.

               3.    Approval. The Agreement and all of the terms and conditions thereto

are hereby approved. The Trustee and the Purchaser and their respective officers and

directors are hereby authorized and directed to: (a) execute the Agreement, along with any

additional instruments or documents that may be reasonably necessary or appropriate to

implement the Agreement, provided that such additional documents do not materially

change its terms; (b) consummate the Transactions in accordance with the terms and

conditions of the Agreement and the instruments to the Agreement contemplated thereby;

and (c) take all other and further actions as may be reasonably necessary to implement the

Transactions as contemplated by the Agreement and this Order.

               4.    Free and Clear. Except as otherwise specifically provided for in the

Agreement or this Order, pursuant to Bankruptcy Code sections 105(a) and 363, the

Trustee is authorized and directed to transfer the Property to the Purchaser and, as of the

Closing Date, the Purchaser shall take title to and possession of the Property free and clear

of all Interests of any kind or nature whatsoever, including but not limited to any existing

claims based on copyright infringement, liens or encumbrances, with all such Interests to



                                   7
   Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 11 of 32
   Appellate Case: 20-6013 Page: 7 Date Filed: 06/01/2020 Entry ID: 4918934
 Case 19-00507       Doc 154     Filed 04/09/20 Entered 04/09/20 13:35:15           Desc Main
                                 Document      Page 8 of 13



attach to the proceeds ultimately attributable to the Property against or in which such

Interests are asserted, subject to the terms of such Interests, with the same validity, force

and effect, and in the same order of priority, which such Interests now have against the

Property or their proceeds.

               5.     Valid Transfer. As of the Closing Date and except as otherwise provided

herein, the Transactions effect a legal, valid, and enforceable sale and transfer of the Property

to the Purchaser, and shall vest the Purchaser with title to such Property free and clear of all

Interests of any kind or nature whatsoever, with all such Interests to attach to the proceeds

ultimately attributable to the property against or in which such Interests are asserted, subject

to the terms of such Interests, with the same validity, force and effect, and in the same order

of priority, which such Interests now have against the Property or their proceeds.

               6.     General Assignment. On the Closing Date, this Order shall be construed

as and shall constitute for any and all purposes a full and complete general assignment,

conveyance and transfer of the Debtor’s and the Estate’s interests in the Property. Each and

every federal, state, and local governmental agency or department is hereby directed to

accept any and all documents and instruments necessary and appropriate to consummate the

Transactions contemplated by the Agreement.

               7.     No Successor Liability. Neither the Purchaser nor its affiliates,

successors or assigns shall be deemed, as a result of any action taken in connection with the

purchase of the Property, to (a) be a successor to the Debtor or its estate; (b) have, de facto or

otherwise, merged or consolidated with or into the Debtor or its estate; or (c) be a

continuation or substantial continuation of the Debtor or any enterprise of the Debtor. The

transfer of the Property to the Purchaser under the Agreement shall not result in (i) the



                                   8
   Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 12 of 32
   Appellate Case: 20-6013 Page: 8 Date Filed: 06/01/2020 Entry ID: 4918934
 Case 19-00507        Doc 154      Filed 04/09/20 Entered 04/09/20 13:35:15             Desc Main
                                   Document      Page 9 of 13



Purchaser, its affiliates, members, or shareholders, or the Property, having any liability or

responsibility for any claim against the Debtor, (ii) the Purchaser, its affiliates, members, or

shareholders, or the Property, having any liability whatsoever with respect to or be required

to satisfy in any manner, whether at law or in equity, whether by payment, setoff or

otherwise, directly or indirectly, any encumbrance, or (iii) the Purchaser, its affiliates,

members, or shareholders, or the Property, having any liability or responsibility to the

Estate, except as is expressly set forth in the Agreement, including, but not limited to,

liabilities on account of any taxes or other government fees, contributions or surcharges

arising, accruing or payable under, out of, in connection with, or in any way relating to the

operation of the Property prior to the Closing Date.

                8.     Binding Effect of Order. This Order shall be binding upon and shall

govern the acts of all entities, including without limitation all filing agents, filing officers, title

agents, title companies, recorders of mortgages, recorders of deeds, registrars of deeds,

administrative agencies, governmental departments, secretaries of state, federal, state and

local officials, and all other persons and entities who may be required by operation of law,

the duties of their office, or contract to accept, file, register or otherwise record or release any

documents or instruments, or who may be required to report or insure any title or state of

title in or to any of the Property.

                9.     Binding on Successors. The terms and provisions of the Agreement

and this Order shall be binding in all respects upon the Debtor, its estate, all creditors of

(whether known or unknown) and holders of equity interests in the Debtor, the Purchaser

and their respective affiliates, successors and assigns, and any affected third parties,

including, but not limited to, and all persons asserting Interests in the Property. This Order



                                   9
   Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 13 of 32
   Appellate Case: 20-6013 Page: 9 Date Filed: 06/01/2020 Entry ID: 4918934
 Case 19-00507       Doc 154     Filed 04/09/20 Entered 04/09/20 13:35:15          Desc Main
                                 Document      Page 10 of 13



and the Agreement shall inure to the benefit of the Purchaser and its respective successors

and assigns.

               10.    Bankruptcy Code Section 363(n). The consideration provided by the

Purchaser for the Property under the Agreement is fair and reasonable. Based on the

disclosures made to the Court in the Motion and at the Sale Hearing, the Trustee is not

aware of any facts that would support an argument for avoidance of the Transactions.

               11.    Good Faith. The Transactions contemplated by the Agreement are

undertaken by the Purchaser without collusion and in good faith, as that term is used in

Bankruptcy Code section 363(m) and, accordingly, the reversal or modification on appeal of

the authorization provided herein to consummate the Transactions shall not affect the

validity of the Transactions with the Purchaser, unless such authorization is duly stayed

pending such appeal. The Purchaser is a good faith purchaser of the Property, and is entitled

to all of the benefits and protections afforded by Bankruptcy Code section 363(m).

               12.    Fair Consideration. The consideration provided by the Purchaser to

the Debtor pursuant to the Agreement for its purchase of the Property constitutes reasonably

equivalent value and fair consideration under the Bankruptcy Code.

               13.    Retention of Jurisdiction. This Court retains jurisdiction, pursuant to

its statutory powers under 28 U.S.C. § 157(b)(2), to, among other things, interpret,

implement, and enforce the terms and provisions of this Order and the Agreement, all

amendments thereto and any waivers and consents thereunder and each of the agreements

executed in connection therewith, including, but not limited to, retaining jurisdiction to: (a)

compel delivery of the Property to the Purchaser; (b) compel delivery of the Purchase Price

to the Trustee or performance of other obligations owed to the Trustee; (c) interpret,



                                    10
   Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 14 of 32
   Appellate Case: 20-6013 Page: 10  Date Filed: 06/01/2020 Entry ID: 4918934
 Case 19-00507       Doc 154     Filed 04/09/20 Entered 04/09/20 13:35:15           Desc Main
                                 Document      Page 11 of 13



implement and enforce the provisions of this Order and the Agreement; (d) to adjudicate, if

necessary, any and all disputes concerning or relating in any way to the Transactions; and (e)

protect the Purchaser against any Interests in the Debtor or the Property of any kind or

nature whatsoever attaching to the proceeds of the Transactions. This Court shall retain

exclusive jurisdiction with respect to issues or disputes in connection with this Order and the

relief provided herein, including without limitation to protect the Trustee and Purchaser

from interference with the Sale, and to resolve any disputes related to the Sale, the

Agreement or the implementation thereof.

               14.    Surrender of Possession. All entities that are presently, or on the

Closing Date may be, in possession of some or all of the Property in which the Debtor holds

an interest hereby are directed to surrender possession of the Property either to (a) the

Trustee before the Closing Date or (b) to the Purchaser on the Closing Date.

               15.    Sale Proceeds. Other than the sum of $ 150,000 (from the sale of the

Land, Improvements and Appurtenant Rights) to be released to the Trustee free and clear,

any and all valid and perfected Interests in Property of the Debtor shall attach to any

proceeds of such Property immediately upon receipt of such proceeds by the Trustee in the

order of priority, and with the same validity, force and effect that they now have against the

Property, as provided in ¶K supra. Except as required by this Order or the Agreement, no

proceeds subject to an asserted Interest shall be used or disbursed by the Trustee without the

express consent of the party or parties asserting an Interest therein or further order of the

Court after notice (to all parties who have asserted an Interest in such proceeds) and a

hearing, consistent with the requirements of the Bankruptcy Code.




                                    11
   Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 15 of 32
   Appellate Case: 20-6013 Page: 11  Date Filed: 06/01/2020 Entry ID: 4918934
 Case 19-00507       Doc 154     Filed 04/09/20 Entered 04/09/20 13:35:15          Desc Main
                                 Document      Page 12 of 13



               16.    Non-material Modifications. The Agreement and any related

agreements, documents or other instruments may be modified, amended or supplemented by

the parties thereto, in a writing signed by such parties, and in accordance with the terms

thereof, without further order of the Court, provided that any such modification, amendment

or supplement does not have a material adverse effect on the estate.

               17.    Failure to Specify Provisions. The failure specifically to include any

particular provisions of the Agreement in this Order shall not diminish or impair the

effectiveness of such provisions, it being the intent of the Court that the Agreement be

authorized and approved in its entirety; provided, however, that this Order shall govern if

there is any inconsistency between the Agreement (including all ancillary documents

executed in connection therewith) and this Order. Likewise, all of the provisions of this

Order are non-severable and mutually dependent.

               18.    Stay of Order. Bankruptcy Rule 6004(h) applies to this Order

               19.    Copyright: So long as the Purchaser, or its assignee, or its architect or

agents do not use the Plans or Drawings or any work in which Cornice & Rose

International, LLC (“C & R”) holds a valid copyright (the C & R Intellectual Property), the

Purchaser, or its assignee, may use and occupy the Property, develop the Property, and

complete the existing interior and exterior of the Property, free and clear of existing and

future claims of C & R, whether for copyright infringement or otherwise. The Purchaser, or

its assignee, or its architect or agents may not use the C & R Intellectual Property without

first making arrangements satisfactory to C & R for the use of the C & R Intellectual

Property. Nothing contained herein shall preclude future claims of copyright infringement




                                    12
   Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 16 of 32
   Appellate Case: 20-6013 Page: 12  Date Filed: 06/01/2020 Entry ID: 4918934
  Case 19-00507             Doc 154         Filed 04/09/20 Entered 04/09/20 13:35:15   Desc Main
                                            Document      Page 13 of 13



resulting from the improper or unauthorized use of the C & R Intellectual Property by the

Purchaser, or its assignee, or any third parties.

          Dated and Entered:

     April 9, 2020



                                                           Hon. Thad J. Collins
                                                           Chief Judge

ORDER PREPARED BY:
Charles L. Smith
Chapter 7 Trustee

1stSecMcQ.Bankr.Pleading.Draft.OrderreSale.040820.1139.ejl.redlined




                                     13
    Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 17 of 32
    Appellate Case: 20-6013 Page: 13  Date Filed: 06/01/2020 Entry ID: 4918934
     Case 19-00507      Doc 180   Filed 05/15/20 Entered 05/15/20 14:21:35               Desc Main
                                   Document     Page 1 of 1
                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF IOWA
                              PROCEEDING MEMO AND ORDER

IN RE:                        )
                              )                  Chapter 7
MCQUILLEN PLACE COMPANY, LLC, )
                              )                  Bankruptcy No. 19-00507
    Debtor.                   )

Date of Hearing: May 8, 2020

APPEARANCES:

For Parties-In-Interest: Charles Thomson and James Gray for Equity Security Holders; Bradley Kruse
  and Louise Bonham for Cornice & Rose International, LLC; Larry Eide for First Security Bank &
  Trust Co.; and Eric Lam and Eric Langston for Four Keys, LLC
Case Trustee: Charles Smith

NATURE OF PROCEEDING:                      In Court     X Telephonic

1)   Motion to Reconsider (Doc. 155)
2)   Motion to Reconsider (Doc. 156)
3)   Motion for Partial Withdrawal of the Reference (Doc. 157)
4)   Motion to Stay (Doc. 158)

IT IS ORDERED THAT:

For the reasons stated in the Resistances and Joinders thereto and at the hearing on these matters, the
Motions to Reconsider and Motion to Stay are DENIED. The Motion for Partial Withdrawal of the
Reference is also DENIED.

Dated and Entered ________________________
                    May 15, 2020



                                               ____
                                              Thad J. Collins, Bankruptcy Judge




      Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 18 of 32
      Appellate Case: 20-6013 Page: 1 Date Filed: 06/01/2020 Entry ID: 4918934
 Case 19-00507         Doc 183       Filed 05/29/20 Entered 05/29/20 13:43:05        Desc Main
                                      Document     Page 1 of 4



                            UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF IOWA


In re                                     )
                                          )
MCQUILLEN PLACE COMPANY, LLC, an          )         Case No. 19-00507
Iowa limited liability company,           )         Chapter 7
                                          )
               Debtor.                    )
                                          )
                                          )
                  NOTICE OF APPEAL AND STATEMENT OF ELECTION

Part 1:          Identify the appellant(s)

1.        Name(s) of appellant(s):      Cornice & Rose International, Inc.

2.      Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject
of this appeal:

For appeals in an adversary proceeding.
  Plaintiff
  Defendant
  Other (describe) ________________________

For appeals in a bankruptcy case and not in an adversary proceeding.
  Debtor
x Creditor
  Trustee
  Other (describe) ________________________

Part 2:                 Identify the subject of this appeal

1.        Describe the judgment, order, or decree appealed from:

“Order Authorizing Approving Sale Pursuant to Section 363 of the Bankruptcy Code and
Providing Related Relief (Related Doc # 134) Dated and Entered on 4/9/2020. (tsta) (Entered:
04/09/2020)” (Docket #154)

“Proceeding Memo and Order. (related document(s)155 Motion to Reconsider, 156 Motion to
Reconsider, 157 Motion, 158 Motion To Stay) (jmei) (Entered: 05/15/2020)” (Docket #180)


2.     State the date on which the judgment, order, or decree was entered: April 9, 2020 and May
15, 2020


                                                  1

     Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 19 of 32
     Appellate Case: 20-6013 Page: 1 Date Filed: 06/01/2020 Entry ID: 4918934
 Case 19-00507        Doc 183     Filed 05/29/20 Entered 05/29/20 13:43:05       Desc Main
                                   Document     Page 2 of 4




Part 3:         Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names,
addresses, and telephone numbers of their attorneys (attach additional pages if necessary):

1. Party: Charles L. Smith, Trustee          Attorney:     Telpner Peterson Law Firm, LLP
                                                           25 Main Place, Suite 200
                                                           Council Bluffs, IA 51503
                                                           Telephone: (712) 325-9000

2. Party: First Security Bank & Trust Co.    Attorney:     Larry S. Eide, Esq.
                                                           Pappajohn, Shriver, Eide
                                                                  & Nielsen PC
                                                           103 E State St # 800
                                                           Mason City, IA 50401
                                                           Telephone: (641) 423-4264

                                                           Randy Nielsen, Esq.
                                                           Pappajohn, Shriver, Eide
                                                                  & Nielsen PC
                                                           103 E State St # 800
                                                           Mason City, IA 50401
                                                           Telephone: (641) 423-4264

                                                           Eric Lam, Esq.
                                                           Simmons Perrine Moyer
                                                                  Bergman PLC
                                                           115 3rd Street SE, Suite 1200
                                                           Cedar Rapids, Iowa 52401-1266
                                                           Telephone: (319) 896-4018

                                                           Eric Langston, Esq.
                                                           Simmons Perrine Moyer
                                                                  Bergman PLC
                                                           115 3rd Street SE, Suite 1200
                                                           Cedar Rapids, Iowa 52401-1266
                                                           Telephone: (319) 896-4018

3.        Party: Four Keys, LLC              Attorney:     Eric Lam, Esq.
                                                           Simmons Perrine Moyer
                                                                  Bergman PLC
                                                           115 3rd Street SE, Suite 1200
                                                           Cedar Rapids, Iowa 52401-1266
                                                           Telephone: (319) 896-4018



                                                2

     Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 20 of 32
     Appellate Case: 20-6013 Page: 2 Date Filed: 06/01/2020 Entry ID: 4918934
 Case 19-00507       Doc 183      Filed 05/29/20 Entered 05/29/20 13:43:05           Desc Main
                                   Document     Page 3 of 4



                                                            Eric Langston, Esq.
                                                            Simmons Perrine Moyer
                                                                   Bergman PLC
                                                            115 3rd Street SE, Suite 1200
                                                            Cedar Rapids, Iowa 52401-1266
                                                            Telephone: (319) 896-4018

4.      Party: Charles M. Thomson            Attorney:      Charles M. Thomson, Esq.
                                                            Law Office of Charles M. Thomson
                                                            1110 N. Grand Ave., Suite 300
                                                            Charles City, Iowa 50616
                                                            Telephone: (847) 456-1911

5.      Party: James Gray                    Attorney:      Charles M. Thomson, Esq.
                                                            Law Office of Charles M. Thomson
                                                            1110 N. Grand Ave., Suite 300
                                                            Charles City, Iowa 50616
                                                            Telephone: (847) 456-1911

6.      Party: City of Charles City, IA      Attorney:      Monica Clark, Esq.
                                                            Dorsey & Whitney, LLP
                                                            50 South Sixth Street, Suite 1500
                                                            Minneapolis, MN 55402-1498
                                                            Telephone: (612) 340-2600


Part 4:          Optional election to have appeal heard by District Court (applicable only in
certain districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the
appeal heard by the United States District Court. If an appellant filing this notice wishes to have
the appeal heard by the United States District Court, check below. Do not check the box if the
appellant wishes the Bankruptcy Appellate Panel to hear the appeal.
          Appellant(s) elect to have the appeal heard by the United States District Court
       rather than by the Bankruptcy Appellate Panel.

Appellant hereby reserves its right to elect under 28 U.S.C. §158(c)(1) at any time prior to the
expiration of the

Part 5: Sign below


/s/ Bradley R. Kruse                                 Date: May 29, 2020
Signature of attorney for appellant(s)



                                                3

     Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 21 of 32
     Appellate Case: 20-6013 Page: 3 Date Filed: 06/01/2020 Entry ID: 4918934
 Case 19-00507      Doc 183     Filed 05/29/20 Entered 05/29/20 13:43:05   Desc Main
                                 Document     Page 4 of 4



Name, address, and telephone number of attorney

Bradley R. Kruse
Dickinson Mackaman Tyler & Hagen, P.C.
699 Walnut Street, Suite 1600
Des Moines, IA 50309
(515) 246-4505 / bkruse@dickinsonlaw.com




                                             4

   Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 22 of 32
   Appellate Case: 20-6013 Page: 4 Date Filed: 06/01/2020 Entry ID: 4918934
 Case 19-00507         Doc 184       Filed 05/29/20 Entered 05/29/20 18:40:27        Desc Main
                                     Document      Page 1 of 18



                            UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF IOWA


In re                                      )
                                           )
MCQUILLEN PLACE COMPANY, LLC, an           )         Case No. 19-00507
Iowa limited liability company,            )         Chapter 7
                                           )
               Debtor.                     )
                                           )
                                           )
                   NOTICE OF APPEAL AND STATEMENT OF ELECTION

Part 1:          Identify the appellant(s)

1.        Name(s) of appellant(s):      James A. Gray and Charles M. Thomson

2.      Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject
of this appeal:

For appeals in an adversary proceeding.
  Plaintiff
  Defendant
  Other (describe) ________________________

For appeals in a bankruptcy case and not in an adversary proceeding.
  Debtor
x Creditor
  Trustee
  Other (describe) ________________________

Part 2:                 Identify the subject of this appeal

1.        Describe the judgment, order, or decree appealed from:

“Order Authorizing Approving Sale Pursuant to Section 363 of the Bankruptcy Code and
Providing Related Relief (Related Doc # 134) Dated and Entered on 4/9/2020. (tsta) (Entered:
04/09/2020)” (Docket #154)

“Proceeding Memo and Order. (related document(s)155 Motion to Reconsider, 156 Motion to
Reconsider, 157 Motion, 158 Motion To Stay) (jmei) (Entered: 05/15/2020)” (Docket #180)


2.     State the date on which the judgment, order, or decree was entered: April 9, 2020 and May
15, 2020


                                                 1

     Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 23 of 32
     Appellate Case: 20-6013 Page: 1 Date Filed: 06/01/2020 Entry ID: 4918934
 Case 19-00507        Doc 184     Filed 05/29/20 Entered 05/29/20 18:40:27       Desc Main
                                  Document      Page 2 of 18




Part 3:         Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names,
addresses, and telephone numbers of their attorneys (attach additional pages if necessary):

1. Party: Charles L. Smith, Trustee          Attorney:     Telpner Peterson Law Firm, LLP
                                                           25 Main Place, Suite 200
                                                           Council Bluffs, IA 51503
                                                           Telephone: (712) 325-9000

2. Party: First Security Bank & Trust Co.    Attorney:     Larry S. Eide, Esq.
                                                           Pappajohn, Shriver, Eide
                                                                  & Nielsen PC
                                                           103 E State St # 800
                                                           Mason City, IA 50401
                                                           Telephone: (641) 423-4264

                                                           Randy Nielsen, Esq.
                                                           Pappajohn, Shriver, Eide
                                                                  & Nielsen PC
                                                           103 E State St # 800
                                                           Mason City, IA 50401
                                                           Telephone: (641) 423-4264

                                                           Eric Lam, Esq.
                                                           Simmons Perrine Moyer
                                                                  Bergman PLC
                                                           115 3rd Street SE, Suite 1200
                                                           Cedar Rapids, Iowa 52401-1266
                                                           Telephone: (319) 896-4018

                                                           Eric Langston, Esq.
                                                           Simmons Perrine Moyer
                                                                  Bergman PLC
                                                           115 3rd Street SE, Suite 1200
                                                           Cedar Rapids, Iowa 52401-1266
                                                           Telephone: (319) 896-4018

3.        Party: Four Keys, LLC              Attorney:     Eric Lam, Esq.
                                                           Simmons Perrine Moyer
                                                                  Bergman PLC
                                                           115 3rd Street SE, Suite 1200
                                                           Cedar Rapids, Iowa 52401-1266
                                                           Telephone: (319) 896-4018



                                                2

     Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 24 of 32
     Appellate Case: 20-6013 Page: 2 Date Filed: 06/01/2020 Entry ID: 4918934
 Case 19-00507        Doc 184     Filed 05/29/20 Entered 05/29/20 18:40:27           Desc Main
                                  Document      Page 3 of 18



                                                            Eric Langston, Esq.
                                                            Simmons Perrine Moyer
                                                                   Bergman PLC
                                                            115 3rd Street SE, Suite 1200
                                                            Cedar Rapids, Iowa 52401-1266
                                                            Telephone: (319) 896-4018

4.      6. Party: City of Charles City, IA                  Attorney: Monica Clark, Esq.
                                                            Dorsey & Whitney, LLP
                                                            50 South Sixth Street, Suite 1500
                                                            Minneapolis, MN 55402-1498
                                                            Telephone: (612) 340-2600

5.      Party: Cornice & Rose International, Inc.           Attorney: Bradley R. Kruse, Esq.
                                                            Dickinson Mackaman Tyler &
                                                                   Hagen, P.C.
                                                            699 Walnut Street, Suite 1600
                                                            Des Moines, IA 50309
                                                            (515) 246-4505

                                                            Louis K. Bonham, Esq.
                                                            Osha Liang LLP
                                                            Two Houston Center
                                                            909 Fannin, Suite 3500
                                                            Houston, TX 77010
                                                            (512) 480-0667



Part 4:          Optional election to have appeal heard by District Court (applicable only in
certain districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the
appeal heard by the United States District Court. If an appellant filing this notice wishes to have
the appeal heard by the United States District Court, check below. Do not check the box if the
appellant wishes the Bankruptcy Appellate Panel to hear the appeal.
          Appellant(s) elect to have the appeal heard by the United States District Court
       rather than by the Bankruptcy Appellate Panel.




                                                3

     Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 25 of 32
     Appellate Case: 20-6013 Page: 3 Date Filed: 06/01/2020 Entry ID: 4918934
 Case 19-00507       Doc 184    Filed 05/29/20 Entered 05/29/20 18:40:27    Desc Main
                                Document      Page 4 of 18




Part 5: Sign below


___/s/ Charles M. Thomson_________                Date: _______5-29-2020__________
Signature of attorney for appellant(s)

Name, address, and telephone number of attorney

Charles M. Thomson, Esq.
Law Office of Charles M. Thomson
1110 N. Grand Ave., Suite 300
Charles City, Iowa 50616
Telephone: (847) 456-1911
cthomson@doall.com




                                             4

   Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 26 of 32
   Appellate Case: 20-6013 Page: 4 Date Filed: 06/01/2020 Entry ID: 4918934
                               U.S. BANKRUPTCY APPELLATE PANEL
                                                FOR THE EIGHTH CIRCUIT

                                           APPEAL BRIEFING SCHEDULE

Appeal No.           20-6012 Cornice & Rose International v. Charles L. Smith, et al
                     20-6013 Charles M. Thomson, et al v. Charles L. Smith, et al

Date:                June 01, 2020

       These appeals have been consolidated for briefing and submission to the court. This
schedule has been established in conformity with Fed.R. Bankr.P. 8015 and 8016. Extensions of
time will not be routinely granted.

                                          TRANSCRIPT REQUIREMENTS:

       The transcript must be ordered within fourteen days of the filing of the notice of appeal.
Counsel may not "buy time" to file a brief by failing to timely order a transcript. Failure of
appellant to provide the transcript may result in the dismissal of the appeal.


                                                        FILING DATES:


Transcript . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 07/01/2020


Appellant Briefs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .07/31/2020


Appellee Briefs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .30 days from service of Appellant Briefs

Reply Briefs (optional) . . . . . . . . . . . . . . . . . . . . . . . .14 days from service of Appellee Briefs




    Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 27 of 32
    Appellate Case: 20-6013 Page: 1 Date Filed: 06/01/2020 Entry ID: 4918941
                                              PLEASE RETURN FOR FILING

                                             IMMEDIATELY
                                                      APPEARANCE
                            UNITED STATES BANKRUPTCY APPELLATE PANEL
                                      FOR THE EIGHTH CIRCUIT

                                                       20-6013
                                               NO. _______________

                Charles M. Thomson et al.
                __________________________________________________________________

                                                           vs.

                Trustee Charles L. Smith et al.
                __________________________________________________________________


The Clerk will enter my appearance as Counsel for the following party(s):
                 Four Keys, LLC
(please specify)____________________________________________________________________________

_________________________________________________________________________________________

   Eric W. Lam
s/_______________________________________
                ATTORNEY NAME

Simmons Perrine Moyer Bergman PLC                                   Ph. 319-366-7641
________________________________________                            ____________________________
                  FIRM NAME                                               OFFICE PHONE NUMBER

115 Third St. SE, Suite 1200                                        Fax 319-366-1917
________________________________________                            ____________________________
              STREET or P.O. BOX                                            FACSIMILE NUMBER

Cedar Rapids, IA 52401
________________________________________                            elam@simmonsperrine.com
                                                                    ____________________________
                CITY, STATE, ZIP                                           E-MAIL ADDRESS


                                           CERTIFICATE OF SERVICE

  ✔ I hereby certify that on _________________,
______                           June 16, 2020         I electronically filed the foregoing with the Clerk of the Court
for the United States Court of Appeals for the Eighth Circuit by using the CM/ECF system. Participants in the case
who are registered CM/ECF users will be served by the CM/ECF system.

  ✔ I further certify that some of the participants in the case are not CM/ECF users. I have mailed the foregoing
______
document by First-Class Mail, postage prepaid, or have dispatched it to a third-party commercial carrier for delivery
within 3 calendar days, to the following non-CM/ECF participants:
Charles Smith, Larry Eide, Randy Nielsen, Charles Thomson, Monica Clark, Brad Kruse,
______________________________________________________________________________

Louis Bonham
_____________________________________________________________________________.

                                              Kelly Carmichael
                                           s/__________________________________
           Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 28 of 32
           Appellate Case: 20-6013 Page: 1    Date Filed: 06/16/2020 Entry ID: 4924253
                                              PLEASE RETURN FOR FILING

                                             IMMEDIATELY
                                                      APPEARANCE
                            UNITED STATES BANKRUPTCY APPELLATE PANEL
                                      FOR THE EIGHTH CIRCUIT

                                                       20-6013
                                               NO. _______________

                Charles M. Thomson et al.
                __________________________________________________________________

                                                           vs.

                Trustee Charles L. Smith et al.
                __________________________________________________________________


The Clerk will enter my appearance as Counsel for the following party(s):
                 Four Keys, LLC
(please specify)____________________________________________________________________________

_________________________________________________________________________________________

   Eric J. Langston
s/_______________________________________
                ATTORNEY NAME

Simmons Perrine Moyer Bergman PLC                                   Ph. 319-366-7641
________________________________________                            ____________________________
                  FIRM NAME                                               OFFICE PHONE NUMBER

115 Third St. SE, Suite 1200                                        Fax 319-366-1917
________________________________________                            ____________________________
              STREET or P.O. BOX                                            FACSIMILE NUMBER

Cedar Rapids, IA 52401
________________________________________                            elangston@SPMBLAW.com
                                                                    ____________________________
                CITY, STATE, ZIP                                           E-MAIL ADDRESS


                                           CERTIFICATE OF SERVICE

  ✔ I hereby certify that on _________________,
______                           June 16, 2020         I electronically filed the foregoing with the Clerk of the Court
for the United States Court of Appeals for the Eighth Circuit by using the CM/ECF system. Participants in the case
who are registered CM/ECF users will be served by the CM/ECF system.

  ✔ I further certify that some of the participants in the case are not CM/ECF users. I have mailed the foregoing
______
document by First-Class Mail, postage prepaid, or have dispatched it to a third-party commercial carrier for delivery
within 3 calendar days, to the following non-CM/ECF participants:
Charles Smith, Larry Eide, Randy Nielsen, Charles Thomson, Monica Clark, Brad Kruse,
______________________________________________________________________________

Louis Bonham
_____________________________________________________________________________.

                                              Kelly Carmichael
                                           s/__________________________________
           Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 29 of 32
           Appellate Case: 20-6013 Page: 1    Date Filed: 06/16/2020 Entry ID: 4924270
                     UNITED STATES BANKRUPTCY APPELLATE PANEL
                               FOR THE EIGHTH CIRCUIT


IN RE:                                                                    B.A.P. No. 20-6013
MCQUILLEN PLACE COMPANY, LLC                                    (consolidated with B.A.P No. 20-6012).
       Debtor.

CHARLES M. THOMSON et al,                                             On Appeal From N.D. Iowa
                                                                     Bankruptcy Case No.:19-00507
        Appellant(s),
vs.
                                                                   APPELLEE’S ELECTION TO
TRUSTEE CHARLES L. SMITH et al,
                                                                   PROCEED IN DISTRICT COURT
        Appellee(s)


 OPTIONAL APPELLEE STATEMENT OF ELECTION TO PROCEED IN DISTRICT COURT

Part 1: Identify the appellee(s) electing to proceed in the District Court

    1. Name(s) of appellee(s): Four Keys, LLC.
       ________________________________________________________________________

    2. Position of appellees(s) in the adversary proceeding or bankruptcy case that is the subject of this
       appeal:

         For appeals in an adversary proceeding.              For appeals in a bankruptcy case and not in an
                                                              adversary proceeding.
          Plaintiff
          Defendant                                           Debtor
          Other (describe) __________________                 Creditor
                                                              Trustee
                                                              X Other (describe): buyer/purchaser_____

Part 2: Election to have this appeal heard by the District Court (applicable only in certain districts)

        I (we) elect to have the appeal heard by the United States District Court rather than by the
        Bankruptcy Appellate Panel.

Part 3: Sign below
                                                    /s/ Eric W. Lam
                                                   Eric W. Lam, AT0004416
                                                   SIMMONS PERRINE MOYER BERGMAN PLC
                                                   115 Third Street SE, Suite 1200
                                                   Cedar Rapids, IA 52401
                                                   Tel: 319-366-7641; Fax: 319-366-1917
                                                   elam@simmonsperrine.com
                                                   ATTORNEY FOR APPELLEE
                                                   FOUR KEYS, LLC
                                                   Date: June 16, 2020




Official Form 417B    Optional Appellee Statement of Election to Proceed in District Court
   Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 30 of 32
   Appellate Case: 20-6013 Page: 1 Date Filed: 06/16/2020 Entry ID: 4924275
                                               Certificate of Service

              The undersigned certifies, under penalty of perjury, that on this 16th day of
June, 2020, the foregoing document was electronically filed with the Clerk of Court using
the Eight Circuit Bankruptcy Appellate Panel’s CM/ECF filing system and that a copy of
the instrument to which this certificate is attached was mailed via the United States mail
with postage fully paid on the 16th day of June 2020, to the parties displayed on the Service
List below.

                                                                        /s/ Kelly Carmichael


Charles L. Smith, Trustee                                          Charles M. Thomson
Telpner Peterson Law Firm, LLP                                     Law Office of Charles M. Thomson
25 Main Place, Suite 200                                           1110 N. Grand Ave., Suite 300
Council Bluffs, IA 51503                                           Charles City, Iowa 50616

Larry S. Eide                                                      Monica Clark
Pappajohn, Shriver, Eide & Nielsen PC                              Dorsey & Whitney, LLP
103 E State St # 800                                               50 South Sixth Street, Suite 1500
Mason City, IA 50401                                               Minneapolis, MN 55402-1498

Randy Nielsen                                                      Bradley R. Kruse,
Pappajohn, Shriver, Eide & Nielsen PC                              Dickinson Mackaman Tyler &Hagen, P.C.
103 E State St # 800                                               699 Walnut Street, Suite 1600
Mason City, IA 50401                                               Des Moines, IA 50309

Eric Lam                                                           Louis K. Bonham
Simmons Perrine Moyer Bergman PLC                                  Osha Liang LLP
115 3rd Street SE, Suite 1200                                      Two Houston Center
Cedar Rapids, Iowa 52401-1266                                      909 Fannin, Suite 3500
                                                                   Houston, TX 77010
Eric Langston
Simmons Perrine Moyer Bergman PLC
115 3rd Street SE, Suite 1200
Cedar Rapids, Iowa 52401-1266




McQuillen BAP 20-6012 Drafts/Election to Proceed District Court re Thomson NOA.06162020.1152.ewl



Official Form 417B       Optional Appellee Statement of Election to Proceed in District Court
    Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 31 of 32
    Appellate Case: 20-6013 Page: 2 Date Filed: 06/16/2020 Entry ID: 4924275
             UNITED STATES BANKRUPTCY APPELLATE PANEL
                       FOR THE EIGHTH CIRCUIT

                                     ___________________

                                         No: 20-6013
                                     ___________________

 In re: McQuillen Place Company, LLC, also known as Classic Cleaners, also known as Classic
                                 Cleaners of Charles City

                                                       Debtor

                                     ------------------------------

                              Charles M. Thomson; James A. Gray

                                              Creditors - Appellants

                                                  v.

                                         Charles L. Smith

                                                Trustee - Appellee

          First Security Bank & Trust Co.; Four Keys, LLC; City of Charles City, Iowa

                                    Creditors - Appellees
______________________________________________________________________________

           U.S. Bankruptcy Court for the Northern District of Iowa - Mason City
                                       (19-00507)
______________________________________________________________________________

                                           JUDGMENT

       Appellees First Security Bank & Trust Co. and Four Keys, LLC have filed an election to

have this appeal heard by the District Court. Accordingly, this case is hereby transferred to the

U.S. District Court for the Northern District of Iowa.


                                                        June 16, 2020




Order Entered Under Rule 8013A:
Clerk, U.S. Bankruptcy Appellate Panel, Eighth Circuit.
_____________________________________________
                 /s/ Michael E. Gans
   Case 6:20-cv-02041-CJW-KEM Document 12-28 Filed 07/07/20 Page 32 of 32
   Appellate Case: 20-6013 Page: 1            Date Filed: 06/16/2020 Entry ID: 4924333
